Citation Nr: 0110819	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  98-18 818	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The appellant served on active duty from February 1941 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO).

Statement by the veteran dated in October 1998 could be 
construed as a claim of clear and unmistakable error in the 
original 1946 rating decision.  The matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1. Service connection for low back disability was previously 
denied by the RO in a rating decision dated in May 1946.  
The appellant was notified of this decision and there was 
no appeal filed within one year.

2. Evidence submitted by the appellant since the May 1946 
rating decision is so significant that it must be 
considered in order to fairly decide whether the appellant 
is entitled to service connection for low back disability.


CONCLUSIONS OF LAW

1. The May 1946 rating decision is final.  Veterans 
Regulation No. 2 (a), pt. II, par. III; VA Regulation 
1008; effective January 25, 1936 to December 31, 1957; 
currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2000).

2. New and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
low back disability and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for lumbar 
spondylolisthesis was denied by the RO in a rating decision 
dated in May 1946.  That decision was not appealed and is 
final. Veterans Regulation No. 2 (a), pt. II, par. III; VA 
Regulation 1008; effective January 25, 1936 to December 31, 
1957; currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2000).  Service connection was denied 
because the evidence in 1946 showed that the appellant's 
lumbar spondylolisthesis was congenital and therefore not a 
service-connected disability.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).  
First, the Board must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  

Second, if the Board determines that the evidence is "new 
and material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new and 
old.  Masors v. Derwinski, 2 Vet.App. 181, 185 (1992).  The 
Court has reviewed and upheld these standards regarding the 
issue of finality.  Reyes v. Brown, 7 Vet.App. 113 (1994).  

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet.App. 216 
(1994).  

In April 1998, the appellant requested reopening of his claim 
for service connection for low back disability.  

The May 1946 rating decision essentially denied service 
connection for low back disability because the evidence did 
not show that an acquired disability had its onset in 
service.  The appellant's service medical records establish a 
clear diagnosis of congenital lumbar spondylolisthesis in 
March 1944.

Congenital, or developmental defects, are not diseases or 
injuries for the purposes of VA compensation.  See, 38 C.F.R. 
§ 3.303(c) (2000).

Evidence submitted since the 1946 rating decision consists of 
a letter from the appellant's treating chiropractor 
indicating that the appellant has had ongoing lower back 
pain, and a structural aberration.  Additionally, the 
appellant has submitted written statements which describe the 
injury to his back while in service in further detail and 
claim that his current ongoing back problems had their onset 
in service.  This evidence is new, in that it was not 
available in 1946.  It is material, in that it must be 
considered to fairly decide the claim.  Accordingly, claim is 
reopened.  See 38 U.S.C.A. § 5108

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This law 
rewrites the "duty to assist" provisions of 38 U.S.C. 
§§ 5100-5107, to eliminate the well-grounded claim 
requirement, and requires the Secretary to provide additional 
assistance in developing all facts pertinent to a claim for 
benefits under title 38 of the United States Code.  
Notwithstanding the recent amendments to the law, no undue 
prejudice to the appellant is evident by a disposition by the 
Board herein, as the Board is reopening the claim and 
authorizing a de novo review by the RO.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103).   


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for low back 
disability, and the claim is reopened.


REMAND

The claim having been reopened, the Board finds that it is 
necessary to remand this claim to the RO for further 
evidentiary development.

The VCAA eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Additionally, the RO should collect medical records from Dr. 
Carl Bennett, who is the appellant's chiropractor, as well as 
any other medical records that the appellant identifies.

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Colvin v. Derwinski, 1 Vet. App. 171  (1991) (when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination); see also 38 C.F.R. § 4.70  (1999).  A VA 
physical examination should be conducted to establish the 
nature and etiology of the appellant's low back disability.  

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
low back disability.  After securing 
the necessary release, the RO should 
obtain these records.  The RO should 
obtain all medical records from Dr. 
Bennett, as well as from any other 
source indicated by the appellant.

2. The veteran should be afforded a VA 
back and spine examination to 
determine the nature and etiology of 
the appellant's low back disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
is specifically requested to offer an 
opinion as to whether it is more 
likely, less likely, or as likely as 
not that the appellant's current low 
back disability is related to service.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



